Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 1 of 22 PageID 2270




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 SYLVIA AGARO,

              Petitioner,

 v.                                                         Case No. 3:18-cv-341-J-34PDB

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,

           Respondents.
 ________________________________

                                           ORDER
                                          I. Status
        Petitioner Sylvia Agaro, an inmate of the Florida penal system, initiated this action

 on March 6, 2018,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

 (Petition; Doc. 1). In the Petition, Agaro challenges a 2013 state court (Putnam County,

 Florida) judgment of conviction for conspiracy to commit trafficking in cocaine. Agaro

 raises five grounds for relief. See Petition at 5-11.2 Respondents have submitted a

 memorandum in opposition to the Petition. See Response to Petition (Response; Doc. 6)

 with exhibits (Resp. Ex.). Agaro filed a brief in reply. See Petitioner’s Traverse to State’s

 Response (Reply; Doc. 7). This case is ripe for review.




        1See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
        2For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 2 of 22 PageID 2271




                              II. Relevant Procedural History

          On January 10, 2013, the State of Florida (State) charged Agaro by way of Second

 Amended Information with one count of conspiracy to commit trafficking in cocaine (200-

 400 grams). Resp. Ex. A. Following a trial, a jury found Agaro guilty as charged. Resp.

 Ex. B at 595. On July 12, 2013, the trial court sentenced Agaro to a term of incarceration

 of fifteen years, with a seven-year minimum mandatory term of imprisonment, followed

 by five years of probation. Resp. Ex. C at 5-6. The trial court ordered the sentence to run

 concurrently with any other active sentence being served. Id. at 9.

          Agaro, with the assistance of counsel, appealed her conviction and sentence to

 Florida’s Fifth District Court of Appeal (Fifth DCA). Resp. Ex. D. In her initial brief, Agaro

 raised the following claims: (1) the State committed a discovery violation when it failed

 to disclose Agent Christopher Middleton as an expert; (2) the trial court failed to conduct

 a hearing on this discovery violation; and (3) the trial court should not have qualified

 Middleton as an expert. Resp. Ex. E. The State filed an answer brief. Resp. Ex. F. On

 April 22, 2014, the Fifth DCA per curiam affirmed Agaro’s conviction and sentence without

 issuing a written opinion, Resp. Ex. G, and on May 16, 2014, issued the Mandate, Resp.

 Ex. H.

          On November 13, 2014, Agaro filed a pro se motion for postconviction relief

 pursuant to Florida Rule of Criminal Procedure 3.850 (Rule 3.850 Motion). Resp. Ex. I.

 Agaro raised the following claims in the Rule 3.850 Motion: (1) counsel failed to convey

 a plea offer; (2) the trial court erred in allowing Middleton to present opinion testimony;

 (3) counsel failed to object and argue that the State committed a discovery violation in

 seeking to present Middleton as an expert; (4) the trial court erred in failing to hold a



                                               2
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 3 of 22 PageID 2272




 hearing on the alleged discovery violation; (5) counsel failed to engage in plea

 negotiations; (6) counsel failed to investigate, depose, and call witnesses; (7) the trial

 court erred in allowing the State to present evidence of uncharged crimes; (8) counsel

 failed to request a jury instruction on Middleton’s presence at the prosecution’s table; (9)

 Middleton’s opinion testimony resulted in fundamental error; (10) counsel failed to obtain

 a presentence investigation report; and (11) the cumulative effect of counsel’s errors

 prejudiced her. Id. The postconviction court initially denied grounds two, three, four,

 seven, nine, and ten, and ordered an evidentiary hearing to be held on the remaining

 grounds for relief. Resp. Ex. K. Following the hearing, the postconviction court denied

 relief on the remaining grounds. Resp. Ex. M. On October 31, 2017, the Fifth DCA per

 curiam affirmed the denial of the motion without issuing a written opinion, Resp. Ex. Q,

 and issued the Mandate on December 1, 2017, Resp. Ex. R. After the Fifth DCA issued

 the Mandate, Agaro moved for rehearing, Resp. Ex. S, which the Fifth DCA denied, Resp.

 Ex. T.

          On December 10, 2014, Agaro filed a petition for writ of habeas corpus with the

 Fifth DCA. Resp. Ex. U. In the petition, Agaro alleged her appellate counsel failed to argue

 on direct appeal that the trial court erred in allowing: (1) testimony of criminal transactions

 that were not alleged in the Information; and (2) Middleton to sit at the prosecutor’s table

 during trial. Id. On February 6, 2015, the Fifth DCA denied relief on the petition. Resp. Ex.

 W.

                              III. One-Year Limitations Period

          This proceeding was timely filed within the one-year limitations period. See 28

 U.S.C. § 2244(d).



                                               3
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 4 of 22 PageID 2273




                                  IV. Evidentiary Hearing

        In a habeas corpus proceeding, the burden is on the petitioner to establish the

 need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d

 1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary hearing, a

 federal court must consider whether such a hearing could enable an applicant to prove

 the petition’s factual allegations, which, if true, would entitle the applicant to federal

 habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t

 of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017).

 “It follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary hearing.”

 Schriro, 550 U.S. at 474. The pertinent facts of this case are fully developed in the record

 before the Court. Because the Court can “adequately assess [Agaro’s] claim[s] without

 further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

 evidentiary hearing will not be conducted.

                              V. Governing Legal Principles

                                  A. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

 state prisoner’s federal petition for habeas corpus. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137

 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief

 functions as a guard against extreme malfunctions in the state criminal justice systems,

 and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38

 (2011) (quotation marks omitted)). As such, federal habeas review of final state court



                                              4
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 5 of 22 PageID 2274




 decisions is “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v. Humphrey,

 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

        The first task of the federal habeas court is to identify the last state court decision,

 if any, that adjudicated the claim on the merits. See Marshall v. Sec’y, Fla. Dep’t of Corr.,

 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue a written opinion

 explaining its rationale in order for the state court’s decision to qualify as an adjudication

 on the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

 adjudication on the merits is unaccompanied by an explanation, the United States

 Supreme Court has instructed:

               [T]he federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that the
               unexplained decision adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be rebutted by

 showing that the higher state court’s adjudication most likely relied on different grounds

 than the lower state court’s reasoned decision, such as persuasive alternative grounds

 that were briefed or argued to the higher court or obvious in the record it reviewed. Id. at

 1192, 1196.

        If the claim was “adjudicated on the merits” in state court, § 2254(d) bars relitigation

 of the claim unless the state court’s decision (1) “was contrary to, or involved an

 unreasonable application of, clearly established Federal law, as determined by the

 Supreme Court of the United States;” or (2) “was based on an unreasonable

 determination of the facts in light of the evidence presented in the State court proceeding.”

 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98. The Eleventh Circuit describes the limited

 scope of federal review pursuant to § 2254 as follows:


                                               5
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 6 of 22 PageID 2275




               First, § 2254(d)(1) provides for federal review for claims of
               state courts’ erroneous legal conclusions. As explained by the
               Supreme Court in Williams v. Taylor, 529 U.S. 362, 120 S. Ct.
               1495, 146 L.Ed.2d 389 (2000), § 2254(d)(1) consists of two
               distinct clauses: a “contrary to” clause and an “unreasonable
               application” clause. The “contrary to” clause allows for relief
               only “if the state court arrives at a conclusion opposite to that
               reached by [the Supreme] Court on a question of law or if the
               state court decides a case differently than [the Supreme]
               Court has on a set of materially indistinguishable facts.” Id. at
               413, 120 S. Ct. at 1523 (plurality opinion). The “unreasonable
               application” clause allows for relief only “if the state court
               identifies the correct governing legal principle from [the
               Supreme] Court's decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.” Id.

               Second, § 2254(d)(2) provides for federal review for claims of
               state courts’ erroneous factual determinations. Section
               2254(d)(2) allows federal courts to grant relief only if the state
               court’s denial of the petitioner’s claim “was based on an
               unreasonable determination of the facts in light of the
               evidence presented in the State court proceeding.” 28 U.S.C.
               § 2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1), which
               imposes a burden on the petitioner to rebut the state court’s
               factual findings “by clear and convincing evidence.” See Burt
               v. Titlow, 571 U.S. ---, ---, 134 S. Ct. 10, 15, 187 L.Ed.2d 348
               (2013); accord Brumfield v. Cain, 576 U.S. ---, ---, 135 S. Ct.
               2269, 2282, 192 L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual determination is
               not unreasonable merely because the federal habeas court
               would have reached a different conclusion in the first
               instance.’”[3] Titlow, 571 U.S. at ---, 134 S. Ct. at 15 (quoting
               Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849, 175
               L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298

 (2017). Also, deferential review under § 2254(d) generally is limited to the record that was




        3The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th
 Cir. 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                               6
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 7 of 22 PageID 2276




 before the state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

 563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1) “requires an examination

 of the state-court decision at the time it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for prisoners

 whose claims have been adjudicated in state court.” Burt v. Titlow, 134 S. Ct. 10, 16

 (2013). “Federal courts may grant habeas relief only when a state court blundered in a

 manner so ‘well understood and comprehended in existing law’ and ‘was so lacking in

 justification’ that ‘there is no possibility fairminded jurists could disagree.’” Tharpe, 834

 F.3d at 1338 (quoting Richter, 562 U.S. at 102-03). This standard is “meant to be” a

 “difficult” one to meet. Richter, 562 U.S. at 102. Thus, to the extent that the petitioner’s

 claims were adjudicated on the merits in the state courts, they must be evaluated under

 28 U.S.C. § 2254(d).

                            B. Exhaustion/Procedural Default

        There are prerequisites to federal habeas review. Before bringing a § 2254 habeas

 action in federal court, a petitioner must exhaust all state court remedies that are available

 for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To exhaust state

 remedies, the petitioner must “fairly present[]” every issue raised in his federal petition to

 the state’s highest court, either on direct appeal or on collateral review. Castille v.

 Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim,

 “state prisoners must give the state courts one full opportunity to resolve any

 constitutional issues by invoking one complete round of the State’s established appellate

 review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

        In addressing exhaustion, the United States Supreme Court explained:



                                               7
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 8 of 22 PageID 2277




               Before seeking a federal writ of habeas corpus, a state
               prisoner must exhaust available state remedies, 28 U.S.C. §
               2254(b)(1), thereby giving the State the “‘“opportunity to pass
               upon and correct” alleged violations of its prisoners’ federal
               rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887,
               130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard v.
               Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
               (1971)). To provide the State with the necessary “opportunity,”
               the prisoner must “fairly present” his claim in each appropriate
               state court (including a state supreme court with powers of
               discretionary review), thereby alerting that court to the federal
               nature of the claim. Duncan, supra, at 365-366, 115 S. Ct.
               887; O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct.
               1728, 144 L.Ed.2d 1 (1999).

 Baldwin v. Reese, 541 U.S. 27, 29 (2004).

       A state prisoner’s failure to properly exhaust available state remedies results in a

 procedural default which raises a potential bar to federal habeas review. The United

 States Supreme Court has explained the doctrine of procedural default as follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity of
               legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under which a
               federal court will not review the merits of claims, including
               constitutional claims, that a state court declined to hear
               because the prisoner failed to abide by a state procedural rule.
               See, e.g., Coleman,[4] supra, at 747–748, 111 S. Ct. 2546;
               Sykes,[5] supra, at 84–85, 97 S. Ct. 2497. A state court’s
               invocation of a procedural rule to deny a prisoner’s claims
               precludes federal review of the claims if, among other
               requisites, the state procedural rule is a nonfederal ground
               adequate to support the judgment and the rule is firmly
               established and consistently followed. See, e.g., Walker v.
               Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179
               L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct.
               612, 617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
               procedurally defaulted claims from being heard is not without


       4   Coleman v. Thompson, 501 U.S. 722 (1991).
       5   Wainwright v. Sykes, 433 U.S. 72 (1977).
                                              8
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 9 of 22 PageID 2278




                 exceptions. A prisoner may obtain federal review of a
                 defaulted claim by showing cause for the default and
                 prejudice from a violation of federal law. See Coleman, 501
                 U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may be

 excused under certain circumstances. Notwithstanding that a claim has been procedurally

 defaulted, a federal court may still consider the claim if a state habeas petitioner can show

 either (1) cause for and actual prejudice from the default; or (2) a fundamental miscarriage

 of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for a petitioner to

 establish cause,

                 the procedural default “must result from some objective factor
                 external to the defense that prevented [him] from raising the
                 claim and which cannot be fairly attributable to his own
                 conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir.
                 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[6]
                 Under the prejudice prong, [a petitioner] must show that “the
                 errors at trial actually and substantially disadvantaged his
                 defense so that he was denied fundamental fairness.” Id. at
                 1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

 Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

        In the absence of a showing of cause and prejudice, a petitioner may receive

 consideration on the merits of a procedurally defaulted claim if the petitioner can establish

 that a fundamental miscarriage of justice, the continued incarceration of one who is

 actually innocent, otherwise would result. The Eleventh Circuit has explained:

                 [I]f a petitioner cannot show cause and prejudice, there
                 remains yet another avenue for him to receive consideration
                 on the merits of his procedurally defaulted claim. “[I]n an
                 extraordinary case, where a constitutional violation has
                 probably resulted in the conviction of one who is actually
                 innocent, a federal habeas court may grant the writ even in
                 the absence of a showing of cause for the procedural default.”
                 Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This exception
        6   Murray v. Carrier, 477 U.S. 478 (1986).
                                               9
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 10 of 22 PageID 2279




              is exceedingly narrow in scope,” however, and requires proof
              of actual innocence, not just legal innocence. Johnson v.
              Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

 Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

 likely than not that no reasonable juror would have convicted him’ of the underlying

 offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

 Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

 innocence must be based on reliable evidence not presented at trial.” Calderon v.

 Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

 of such evidence, in most cases, allegations of actual innocence are ultimately summarily

 rejected. Schlup, 513 U.S. at 324.

                       C. Ineffective Assistance of Trial Counsel

       “The Sixth Amendment guarantees criminal defendants the effective assistance of

 counsel. That right is denied when a defense attorney’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.” Yarborough

 v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521

 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)).

              To establish deficient performance, a person challenging a
              conviction must show that “counsel’s representation fell below
              an objective standard of reasonableness.” [Strickland,] 466
              U.S. at 688, 104 S. Ct. 2052. A court considering a claim of
              ineffective assistance must apply a “strong presumption” that
              counsel’s representation was within the “wide range” of
              reasonable professional assistance. Id., at 689, 104 S. Ct.
              2052. The challenger’s burden is to show “that counsel made
              errors so serious that counsel was not functioning as the
              ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
              Id., at 687, 104 S. Ct. 2052.

              With respect to prejudice, a challenger must demonstrate “a
              reasonable probability that, but for counsel’s unprofessional


                                            10
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 11 of 22 PageID 2280




               errors, the result of the proceeding would have been different.
               A reasonable probability is a probability sufficient to
               undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
               2052. It is not enough “to show that the errors had some
               conceivable effect on the outcome of the proceeding.” Id., at
               693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as
               to deprive the defendant of a fair trial, a trial whose result is
               reliable.” Id., at 687, 104 S. Ct. 2052.

 Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of any iron-

 clad rule requiring a court to tackle one prong of the Strickland test before the other.”

 Ward, 592 F.3d at 1163. Since both prongs of the two-part Strickland test must be

 satisfied to show a Sixth Amendment violation, “a court need not address the performance

 prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing

 Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is

 easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

 which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at

 697.

        A state court’s adjudication of an ineffectiveness claim is accorded great

 deference.

               “[T]he standard for judging counsel’s representation is a most
               deferential one.” Richter, - U.S. at -, 131 S. Ct. at 788. But
               “[e]stablishing that a state court’s application of Strickland was
               unreasonable under § 2254(d) is all the more difficult. The
               standards created by Strickland and § 2254(d) are both highly
               deferential, and when the two apply in tandem, review is
               doubly so.” Id. (citations and quotation marks omitted). “The
               question is not whether a federal court believes the state
               court’s determination under the Strickland standard was
               incorrect but whether that determination was unreasonable -
               a substantially higher threshold.” Knowles v. Mirzayance, 556
               U.S. 111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
               (quotation marks omitted). If there is “any reasonable
               argument that counsel satisfied Strickland’s deferential
               standard,” then a federal court may not disturb a state-court


                                              11
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 12 of 22 PageID 2281




               decision denying the claim. Richter, - U.S. at -, 131 S. Ct. at
               788.

 Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the deference to counsel’s

 performance mandated by Strickland, the AEDPA adds another layer of deference--this

 one to a state court’s decision--when we are considering whether to grant federal habeas

 relief from a state court’s decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

 2004). As such, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

 Kentucky, 559 U.S. 356, 371 (2010).

                      VI. Findings of Fact and Conclusions of Law

                                A. Grounds One and Three

        In Ground One, Agaro alleges that her counsel failed to convey a seven-year plea

 offer. Petition at 5. Likewise, in Ground Three, Agaro asserts the same claim while also

 alleging that her counsel failed to engage in plea negotiations with the State and discuss

 with her the possibility of cooperating with the State for a lesser sentence. Id. at 8.

        Respondents contend that Agaro failed to exhaust these claims. Response at 8.

 Although Agaro raised these claims in her Rule 3.850 Motion, Respondents aver that

 Agaro did not raise the denial of relief on these claims when she appealed. Id. In her

 Reply, Agaro concedes that she did not exhaust the claims in Grounds One and Three

 and gives no argument to overcome the failure to exhaust. Reply at 1. The record reflects

 that Agaro raised both claims in her Rule 3.850 Motion. Resp. Ex. I at 2-3, 9. However,

 on appeal of the denial of her motion, Agaro only argued that the postconviction court

 erred in denying ground six, counsel’s alleged failure to investigate and call witnesses.

 Resp. Ex. O. Under Florida law, a failure to raise arguments on appeal results in an


                                              12
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 13 of 22 PageID 2282




 abandonment of those claims. See Austin v. State, 968 So. 2d 1049, 1049-50 (Fla. 5th

 DCA 2007). As such, Agaro failed to exhaust this claim by invoking a complete round of

 the State’s established appellate review process. Boerckel, 526 U.S. at 845. Agaro has

 not alleged any cause or prejudice to overcome her failure to exhaust nor established her

 actual innocence; therefore, the claims in Grounds One and Three are due to be denied

 as unexhausted.

        Nevertheless, even if properly exhausted, Agaro is not entitled to relief. In federal

 habeas proceedings, “a determination of a factual issue made by a State court shall be

 presumed to be correct,” and the petitioner has “the burden of rebutting the presumption

 of correctness by clear and convincing evidence.” § 28 U.S.C.A. § 2254(e)(1). A counsel’s

 failure to convey a plea offer can constitute deficient performance. Lafler v. Cooper, 566

 U.S. 156, 163 (2012). In order to establish that a failure to convey a plea offer was

 prejudicial, a petitioner must demonstrate that:

               but for the ineffective advice of counsel there is a reasonable
               probability that the plea offer would have been presented to
               the court (i.e., that the defendant would have accepted the
               plea and the prosecution would not have withdrawn it in light
               of intervening circumstances), that the court would have
               accepted its terms, and that the conviction or sentence, or
               both, under the offer's terms would have been less severe
               than under the judgment and sentence that in fact were
               imposed.

 Id. at 164; see also Alcorn v. State, 121 So. 3d 419, 422 (Fla. 2013) (holding that to state

 a facially sufficient claim that counsel’s alleged deficient performance led a defendant to

 reject a plea offer, the defendant must allege he or she would have accepted the offer,

 the prosecutor would not have withdrawn the offer, the court would have accepted the

 plea, and the conviction or sentence, or both, would have been less severe).



                                             13
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 14 of 22 PageID 2283




        Here, Agaro has neither alleged nor proven that she would have accepted the plea

 or that the trial court would have accepted it. Moreover, following an evidentiary hearing

 on this issue, the postconviction court found Agaro’s counsel’s testimony that he

 conveyed the seven-year plea deal, discussed plea offers with the State, and tried to get

 Agaro to cooperate with the State for a plea deal but she refused to do so to be credible.

 Resp. Ex. M at 2-4.7 Agaro has failed to provide any evidence, clear and convincing or

 otherwise, to rebut the postconviction court’s factual finding on this matter. As such, this

 Court is bound by this factual determination, which refutes Agaro’s claims here. In light of

 the above, relief on the claims in Grounds One and Three are due to be denied.

                                      B. Ground Two

        Agaro asserts that her counsel failed to “object to the State belatedly seeking to

 qualify Agent Middleton as an expert, and for failing to request a [Richardson]8 hearing.”

 Petition at 6. According to Agaro, counsel’s failure prevented her from properly preserving

 the issue for appeal. Id. Respondents maintain that Agaro failed to exhaust this claim

 because she did not raise the denial of relief on this issue in her initial brief on appeal.

 Response at 8. Agaro does not dispute that this claim is unexhausted. Reply at 1. While

 Agaro did raise this claim in her Rule 3.850 Motion, Resp. Ex. I at 5-6, she did not raise

 it on appeal, Resp. Ex. O. Accordingly, Agaro failed to exhaust this claim. See Boerckel,

 526 U.S. at 845; Austin, 968 So. 2d at 1049-50. Agaro has neither alleged cause and



        7 The transcript from the evidentiary hearing reflects that counsel testified that he
 talked with Agaro about cooperating with the State for a better deal, but Agaro repeatedly
 told him she had no information to offer. Resp. Ex. L at 24-25. The State introduced an
 email exchange between counsel and the prosecutor in which counsel sought a possible
 plea offer and the prosecutor noted Agaro previously rejected a plea offer in court. Id. at
 25-27.
        8 Richardson v. State, 246 So.2d 771 (Fla. 1971).


                                             14
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 15 of 22 PageID 2284




 prejudice to excuse her lack of exhaustion nor demonstrated a fundamental miscarriage

 of justice has occurred. Therefore, relief on this claim is due to be denied as it is

 unexhausted.

        Nevertheless, even if properly exhausted, this claim is without merit. Agaro’s claim

 of prejudice rests entirely on the failure to preserve this issue for appeal. However, “there

 is no clearly established federal law by the Supreme Court specifically addressing

 whether the federal court should examine the prejudice on appeal rather than at trial in a

 case [where an issue was raised but not properly preserved].” Carratelli v. Stepp, 382 F.

 App’x 829, 832 (11th Cir. 2010). As such, Agaro has failed to establish the requisite

 prejudice upon which federal habeas relief could be granted. Moreover, on direct appeal,

 Agaro raised the issue of the State’s failure to disclose Middleton as an expert and the

 trial court’s error in permitting him to opine as an expert and failure to conduct a

 Richardson hearing. Resp. Ex. E. The State argued Agaro failed to properly preserve this

 issue for appeal. Resp. Ex. F. Even assuming Agaro’s counsel did not properly preserve

 this issue, the Fifth DCA would have had to determine whether the error constituted

 fundamental error such that preservation would not be required. It ultimately concluded

 no reversible error occurred, fundamental or otherwise. Resp. Ex. G. As such, because

 Agaro could not establish error, much less fundamental error, she cannot establish

 prejudice under Strickland. See Strickland, 466 U.S. at 694-95 (determining that the

 prejudice standard in ineffective assistance of counsel claims should be lower than an

 outcome-determinative standard under which a reviewing court must conclude whether

 an error more likely than not altered the outcome of the case); Chandler v. State, 848 So.

 2d 1031, 1046 (Fla. 2003) (“Because Chandler could not show the comments were



                                              15
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 16 of 22 PageID 2285




 fundamental error on direct appeal, he likewise cannot show that trial counsel's failure to

 object to the comments resulted in prejudice sufficient to undermine the outcome of the

 case under the prejudice prong of the Strickland test.”). Last the Court notes that the

 requirement to disclose expert witnesses is a matter of state law. See generally Fla. R.

 Crim. P. 3.220(b)(1)(A)(i). This Court must defer to a state court’s ruling on a matter of

 state law. See Pinkney v. Sec’y, Dep’t of Corr., 876 F.3d 1290, 1295 (11th Cir. 2017)

 (quoting Alvord v. Wainwright, 725 F.2d 1282, 1291 (11th Cir. 1984)) (noting that

 “although ‘the issue of ineffective assistance-even when based on the failure of counsel

 to raise a state law claim-is one of constitutional dimension,’ we ‘must defer to the state's

 construction of its own law’ when the validity of the claim that appellate counsel failed to

 raise turns on state law.”). In light of the above, relief on the claim in Ground Two is due

 to be denied.

                                      C. Ground Four

        Next, Agaro contends that her counsel was deficient for failing to investigate,

 depose, or subpoena witnesses. Petition at 10. According to Agaro, counsel knew about

 three witnesses who were available and willing to testify, although she does not identify

 them, and who’s testimony “could have given rise to an acquittal of the charges.” Id. Agaro

 also does not explain the content of the testimony or how the testimony would have

 changed the outcome of her trial. Id.

        Agaro raised a similar claim in her Rule 3.850 Motion. Resp. Ex. I at 10-11.

 Following an evidentiary hearing, the postconviction court denied relief, explaining:

                 Trial Counsel testified that    he did sit in on the State
                 depositions of the witnesses.   Trial Counsel testified that the
                 witnesses were generally not    credible and could not provide
                 enough evidence to make          it worth pursuing separate


                                              16
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 17 of 22 PageID 2286




               depositions and subpoenas that could ultimately lead to
               testimony of these potential witnesses based on the chosen
               defense that she (the Defendant) was not the person on the
               call. Some of the potential witnesses (Emily Hall, Debra
               Johnson, Ontario Irvin, Jivana [sic] Duncan, and Angie Fogle)
               allegedly could testify that the phone was stolen but could not
               provide a concrete timeline of when a phone was stolen. No
               good alibi witnesses. [sic] Based on the circumstances, Trial
               Counsel’s decisions were strategic and could be considered
               reasonable. Neither prong of Strickland has been met here.
               Ground Six is denied.

 Resp. Ex. M at 4. The Fifth DCA affirmed the denial of relief on this claim without a written

 opinion. Resp. Ex. Q.

        To the extent that the Fifth DCA decided the claim on the merits,9 the Court will

 address the claim in accordance with the deferential standard for federal court review of

 state court adjudications. After a review of the record and the applicable law, the Court

 concludes that the state court’s adjudication of this claim was not contrary to clearly

 established federal law, did not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of the facts in light of

 the evidence presented in the state court proceedings. Thus, Agaro is not entitled to relief

 on the basis of this claim.

        Nevertheless, even if the Fifth DCA’s adjudication of this claim is not entitled to

 deference, the claim in Ground Four is meritless. As an initial matter, the Court finds the

 claim to be conclusory. Agaro fails to identify which witnesses should have been

 investigated and how the absence of these witnesses prejudiced her. As a result, this

 claim does not satisfy the heightened pleading requirements governing federal habeas



        9In looking through the appellate court’s per curiam affirmance to the circuit court’s
 “relevant rationale,” the Court presumes that the appellate court “adopted the same
 reasoning.” Wilson, 138 S. Ct. at 1194.
                                              17
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 18 of 22 PageID 2287




 petitions. See Mayle v. Felix, 545 U.S. 644, 648 (2005) (noting that Rule 2(c) of the Rules

 Governing Habeas Corpus Cases requires a detailed statement that specifies all the

 grounds for relief and states facts in support of each ground); McFarland v. Scott, 512

 U.S. 849, 856 (1994) (explaining that Rule 2(c) of the Rules Governing Habeas Corpus

 Cases mandates a heightened pleading requirement); Borden v. Allen, 646 F.3d 785, 810

 (11th Cir. 2011) (Rules Governing Section 2254 Cases in the United States District Court

 “mandate ‘fact pleading’ as opposed to ‘notice pleading.’”). Moreover, claims of ineffective

 assistance of counsel cannot be based on conclusory allegations. Tejada v. Dugger, 941

 F.2d 1551, 1559 (11th Cir. 1991) (recognizing that vague, conclusory, speculative, or

 unsupported claims cannot support an ineffective assistance of counsel claim). For this

 reason alone, this claim is due to be denied. Nevertheless, in an abundance of caution

 the Court will consider the substance of the claim as it was identified before the state

 postconviction court.

        In her Rule 3.850 Motion, Agaro alleged her counsel should have investigated

 Jervonna Duncan, Angela Fogel, and Larry Hall as potential witnesses. Resp. Ex. I at 10-

 11. Agaro asserted in state court that Duncan would have testified that Agaro was at work

 during the time that one of the alleged phone calls occurred. Id. Similarly, Fogel would

 have been able to testify that Agaro was in south Florida working during the time the State

 alleged she was in Palatka, Florida. Id. Finally, Agaro avers that Hall would have testified

 that he received a plea deal in connection with his role in the conspiracy. Id. At the

 evidentiary hearing on this claim, counsel testified that Agaro admitted it was her voice

 on the phone and that people referred to her “Auntie.” Resp. Ex. L at 60. Regarding the

 witnesses counsel disclosed to the State, including Duncan, the State subpoenaed the



                                             18
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 19 of 22 PageID 2288




 witnesses for purposes of depositions, and counsel took part in those depositions. Id. at

 59-60. Thus, the record refutes Agaro’s claim as to Duncan. As to the witnesses the State

 listed, counsel declined to depose them for strategic reasons because he did not want to

 open the door to any additional identifying evidence being produced through those

 depositions. Id. at 64-67. Accordingly, counsel either did depose the witnesses or made

 a strategic decision not to depose them. This Court, like the postconviction court, finds

 this strategy was reasonable given the facts of the case and, therefore, counsel was not

 deficient for failing to depose them. See Knight v. Fla. Dep’t of Corr., 936 F.3d 1322, 1340

 (11th Cir. 2019) (quoting Strickland, 466 U.S. at 690) (“In assessing an attorney’s

 performance under Strickland, ‘strategic choices made after thorough investigation of law

 and facts relevant to plausible options are virtually unchallengeable.’”).

        Finally, the Court notes that the State presented substantial evidence of Agaro’s

 guilt outside of the recorded wire-tapped phone conversations. The State relied on

 testimony from co-conspirators and law enforcement that testified Agaro connected

 Johnny Batts, the head of the criminal organization, with other individuals who could

 supply him with cocaine and that Agaro received money, confirmed through financial

 records, in exchange for her assistance. Resp. Ex. B at 66-80, 110-217, 281-94, 298-311,

 336-39, 346-48, 354-63, 402-19. The record also shows that, contrary to Agaro’s

 contention regarding Fogel’s potential testimony, that Agaro never went to Palatka,

 Florida. Therefore, Fogel’s testimony would be entirely irrelevant. Additionally, as to Hall,

 the record reflects that counsel in fact tried to call Hall as a witness but could not locate

 him. Id. at 477. Thus, the alleged failure to call Hall is not a deficiency on counsel’s part




                                              19
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 20 of 22 PageID 2289




 because Hall was unavailable to testify. In light of the foregoing, relief on the claim in

 Ground Four is due to be denied.

                                        D. Ground Five

        In Ground Five, Agaro argues that her counsel failed to request a jury instruction

 as to the trial court permitting Middleton to sit at the prosecutor’s table during trial despite

 the rule of sequestration being invoked. Petition at 11. Respondents aver that this claim

 is unexhausted because Agaro failed to raise the denial of this claim in her initial brief on

 appeal. Response at 8. Agaro does not dispute her failure to exhaust. Reply at 1. While

 Agaro did raise this claim in her Rule 3.850 Motion, Resp. Ex. I at 13-14, she did not raise

 it on appeal, Resp. Ex. O. Accordingly, Agaro failed to exhaust this claim. See Boerckel,

 526 U.S. at 845; Austin, 968 So. 2d at 1049-50. Agaro has neither alleged cause and

 prejudice to excuse her lack of exhaustion nor demonstrated a fundamental miscarriage

 of justice has occurred. Therefore, her claim is due to be denied as unexhausted

        Nevertheless, even if properly exhausted, this claim is meritless. At the evidentiary

 hearing, counsel testified that he objected to Middleton’s presence at the table but

 declined to request a jury instruction because he did not think the jury would understand

 and he did not want to draw attention to it. Resp. Ex. L at 77-79. Agaro fails to articulate

 why this strategy was unreasonable and the Court finds it is sound. Therefore, Agaro has

 failed to establish deficient performance. See Knight, 936 F.3d at 1340. Accordingly, the

 claim in Ground Five is due to be denied.




                                               20
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 21 of 22 PageID 2290




                                VII. Certificate of Appealability

                               Pursuant to 28 U.S.C. § 2253(c)(1)

        If Agaro seeks issuance of a certificate of appealability, the undersigned opines

 that a certificate of appealability is not warranted. The Court should issue a certificate of

 appealability only if the petitioner makes “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Agaro

 “must demonstrate that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

 presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

 Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

 (1983)).

        Where a district court has rejected a petitioner’s constitutional claims on the merits,

 the petitioner must demonstrate that reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

 However, when the district court has rejected a claim on procedural grounds, the

 petitioner must show that “jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

 consideration of the record as a whole, the Court will deny a certificate of appealability.

        Therefore, it is now




                                               21
Case 3:18-cv-00341-MMH-PDB Document 8 Filed 10/21/20 Page 22 of 22 PageID 2291




         ORDERED AND ADJUDGED:

         1.    The Petition (Doc. 1) is DENIED, and this action is DISMISSED WITH

 PREJUDICE.

         2.    The Clerk of the Court shall enter judgment denying the Petition and

 dismissing this case with prejudice.

         3.    If Agaro appeals the denial of the Petition, the Court denies a certificate of

 appealability. Because the Court has determined that a certificate of appealability is not

 warranted, the Clerk shall terminate from the pending motions report any motion to

 proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

 as a denial of the motion.

         4.    The Clerk of the Court is directed to close this case and terminate any

 pending motions.

         DONE AND ORDERED at Jacksonville, Florida, this 20th day of October, 2020.




 Jax-8

 C:      Sylvia Agaro #L95624
         Rebecca McGuigan, Esq.




                                             22
